By the Court, Nelson, Ch. J.
The only point in the case is, whether the admissions of the plaintiff, an infant, were admissible in evidence against him. There can be no doubt they were ; though the effect of such admissions may frequently be controlled by the infant’s incompetency to bind himself by *150contract. It is the daily practice to receive the confessions of infants in criminal proceedings, and in actions for wrongs committed by them for which they are personally responsible—as in actions of trespass, &c. The only privilege of an infant who has arrived at years of discretion, even in civil cases, is an exemption at common law from liability upon most of his contracts. Independently of this privilege he stands in court upon the footing of an adult.
Judgment reversed.(a)

 See M’Coon v. Smith, ante p. 147.